Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 22, 2022 has been entered.

Response to Amendment
The amendment filed on February 22, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 15 and 16 have been acknowledged. Claim 7 has been canceled.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Remarks, filed February 22, 2022 have been fully considered. Upon further consideration and the prior art reference search, Examiner has discovered the closest prior art references. However, the closest prior art references fail to fully teaches the pending claims. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Examiner has completed the prior art reference search and discovered the closest prior art references: KAWAKAMI et al (U.S. Patent Application Publication 2013/0141431 A1), Jin et al (U.S. Patent Application Publication 2018/0165864 A1), FUJII et al (U.S. Patent Application Publication 2021/0118170 A1) and Iwao (U.S. Patent Application Publication 2020/0005670 A1).

Independent claims 1, 15 and 16 are directed to a method/a system/a digital body model. Claims 1 and 15 require obtaining a first skeleton and a second skeleton of at least one digital body model, each of said first skeleton and said second skeleton including a plurality of rotational joints connected by bones, the first skeleton having a greater number of rotational joints than the second skeleton, each rotational joint of the second skeleton being associated to a respective joint of the first skeleton, determining a relative configuration of the second skeleton, said relative configuration mapping each joint of the first skeleton, associated with a joint of the second skeleton, to said joint of the second skeleton, making the first skeleton take a posture defined by a rotational state for each joint of the first skeleton based on one or more inputs from a user, and computing transformation matrices for the joints of the second skeleton such that a relative configuration of the second skeleton remains unchanged, wherein said second skeleton further includes a prismatic joint on at least one bone of the second skeleton, wherein the processor is further configured to determine the relative configuration of the second skeleton by being configured to determine rotations of the rotational joints and translation of the prismatic joint or joints of the second skeleton such that the relative configuration of the second skeleton remains unchanged; claim 16 requires a first skeleton and a second skeleton, each of said first and second skeleton comprising a plurality of rotational joints connected by bones, the first skeleton having a greater number of rotational joints than the second skeleton, each rotational joint of the second skeleton being associated to a respective joint of the first skeleton, wherein said second skeleton further comprises a prismatic joint on at least one bone of the second skeleton. In additional, each claim specifically requires “wherein the first skeleton and the second skeleton overlap in a same digital body model”.

The prior art reference KAWAKAMI et al discloses a method of controlling a model by a computer, includes accepting an instruction of changing a pose or a movement of a standard model for which control data for joint angles is attached (Abstract). In general, paragraphs [0005], [0008] and [0009] of KAWAKAMI describe an example of a skeleton model of a human body; a skeleton model which is used when controlling a posture (pose, movement or the like) of a human body model, an animal model, a fabric or the like on a three dimension (3D) virtual space or a real space. In order to control the movement of a human body, the invention of KAWAKAMI defines/creates two skeleton models (FIG. 2A is a view showing an example of a template 120. FIG. 2B is a view showing an example of a character 130; IG. 3 shows an example of a standard skeleton model 122 (standard model) and a target skeleton 

The prior art reference Jin et al discloses the interactive avatar display system computes an array of accelerations to apply to movable body parts of the avatar and computes the array of accelerations by solving equations of motions from mass properties of the movable body parts and an array of forces computed from an array of inverse dynamics force values for the movable body parts and one or both of an array of balance control force values and an array of locomotion control force values, taking into account a set of constraints for the avatar, and possible also environmental objects in the virtual space (Paragraph [0008]). Jin discloses an example of what the inverse dynamic torques represent. They can be computed to drive the three right arm joints (shoulder, elbow, wrist) for the right hand to reach the target controller's position and orientation (FIG. 1 and paragraph [0067]). More specifically, Jin discloses the full body avatar is represented in memory as a character model. With that character model, there 

The prior art reference FUJII et al discloses a tiptoe position estimating device, The camera of the device captures an image of an interior of a vehicle; a human body information acquisition unit of the device acquires position information of skeleton points at a plurality of positions of a body of the person from the captured image (Abstract). More specifically, FIG. 4 and paragraph [0038] of FUJII describe “the skeleton points (a part is denoted by reference numerals J1 to J6 in FIG. 4) at the plurality of positions are acquired in a state of being superimposed on the image of the person included in the captured image”. Then the skeleton point information of the person will be used to determine whether the estimated fingertip position comes to into contact with the seat of the adjacent passenger seat for predicting a risk of contact (As shown in FIG. 7).
 
The prior art reference Iwao et al discloses the invention to providing information useful for a person (e.g., learner) to achieve motion of another person (e.g., model). FIG. 2 of Iwao shows a learner as an object is located in a space. The objects can be captured for analyzing a golf swing. FIGS. 3, 4 and 5 of Iwao show a GUI displayed by the analysis system. FIGS. 6 and 7 of Iwao show the processing to be performed by the information processing apparatus. More specifically, Iwao describes the moving image of the learner are captured by the camera group; the moving images are used to estimate the result of shape data, skeleton data and skeleton motion of the learner; 
skeleton motion of the model superimposed on the image of the learner (Paragraphs [0044]-[0049]).

	However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations of “wherein the first skeleton and the second skeleton overlap in a same digital body model” recited in claims 1, 15 and 16. Accordingly, claims 1, 15 and 16 are allowed.

Dependent claims 2-6 and 8-14 depend from independent claim 1, dependent claim 17 depends from independent claim 16. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.